
	
		II
		Calendar No. 456
		109th CONGRESS
		2d Session
		S. 2566
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 6, 2006
			Mr. Lugar (for himself,
			 Mr. Obama, Mr.
			 Cochran, Mr. Lautenberg,
			 Mrs. Hutchison, Mr. Sununu, Mr.
			 Isakson, Mr. Chafee,
			 Mr. Martinez, Mr. Allen, Ms.
			 Murkowski, Mr. Hagel,
			 Mr. Coleman, Mr. Levin, Mr.
			 Leahy, Mr. Reid,
			 Mr. Bayh, and Mr. Chambliss) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			May 25, 2006
			Reported by Mr. Lugar,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for coordination of
		  proliferation interdiction activities and conventional arms disarmament, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cooperative Proliferation Detection,
			 Interdiction Assistance, and Conventional Threat Reduction Act of
			 2006.
		IProliferation assistance
			 coordination
			101.Short
			 titleThis title may be cited
			 as the Cooperative Proliferation
			 Detection and Interdiction Assistance Act of 2006.
			102.FindingsCongress makes the following
			 findings:
				(1)On May 31, 2003, at Wawel Royal Castle,
			 Krakow, Poland, the United States and its allies announced a new effort to
			 fight proliferation called the Proliferation Security Initiative. The
			 Proliferation Security Initiative enhances cooperation among states employing
			 legal means to search planes and ships carrying suspect cargo and to seize
			 illegal weapons or missile technologies to keep the world's most destructive
			 weapons away from our shores and out of the hands of our common enemies.
				(2)Since its inception in 2003, more than 70
			 countries have participated in or provided support for the Proliferation
			 Security Initiative.
				(3)The Proliferation Security Initiative has
			 led to the negotiation of bilateral ship boarding agreements designed to
			 facilitate the interdiction of weapons of mass destruction and related
			 materials and means of delivery.
				(4)Security Council Resolution 1540, adopted
			 unanimously by the United Nations Security Council on April 28, 2004, calls on
			 all countries to take cooperative action to prevent trafficking in weapons of
			 mass destruction, related materials, and means of delivery and dual-use items
			 of proliferation concern.
				(5)Security Council Resolution 1540 provides a
			 basis for developing an internationally accepted practice regarding
			 criminalization of the trafficking of weapons of mass destruction, related
			 materials and means of delivery.
				(6)The Report of the United Nations Secretary
			 General's High Level Panel on Threats, Challenges, and Change, dated September
			 23, 2003, found that [r]ecent experience of the activities of the A.Q.
			 Khan network has demonstrated the need for and the value of measures taken to
			 interdict the illicit and clandestine trade in components for nuclear
			 programs.
				(7)The Report also welcomes the
			 voluntary Proliferation Security Initiative, under which more and more states
			 are cooperating to prevent illicit trafficking in nuclear, biological, and
			 chemical weapons.
				(8)There have been a number of air, land, and
			 sea interdiction training exercises conducted under the Proliferation Security
			 Initiative.
				(9)The United States provides foreign
			 assistance to many countries participating in the Proliferation Security
			 Initiative, including the following types of assistance:
					(A)International narcotics control under
			 chapter 8 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2291 et
			 seq.).
					(B)Border control assistance under section
			 499C of the Foreign Assistance Act of 1961 (22 U.S.C. 2296c).
					(C)Military assistance, education, and
			 training under chapters 2, 3, and 5 of part II of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2291 et seq.).
					(D)Antiterrorism assistance under chapter 8 of
			 part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2291 et seq.).
					(E)Nonproliferation and export control
			 assistance under chapter 9 of part II of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2934bb et seq.).
					(F)Activities carried out under sections 503
			 and 504 of the FREEDOM Support Act (22 U.S.C. 5853 and 5854).
					(10)Many countries participating in the
			 Proliferation Security Initiative also are provided defense articles and
			 services and foreign military sales under the Arms Export Control Act (22
			 U.S.C. 2751 et seq.), a purpose of which, as specified in section 4 of the Act
			 (22 U.S.C. 2754), is to prevent or hinder the proliferation of weapons of mass
			 destruction and the means of delivering such weapons.
				(11)Congress has specifically authorized the
			 President to provide countries with proliferation interdiction assistance under
			 chapter 9 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2394bb et
			 seq.), which provides that—
					(A)the President should ensure that not less
			 than 1/4 of the assistance provided under such chapter is
			 expended for the purpose of enhancing the capabilities of friendly countries to
			 detect and interdict proliferation-related shipments of cargo that originate
			 from, and are destined for, other countries; and
					(B)priority should be given to any friendly
			 country that has been determined by the Secretary of State to be a country
			 frequently transited by proliferation-related shipments of cargo.
					(12)Many executive agencies and departments
			 currently furnish assistance to nations participating in the Proliferation
			 Security Initiative, including the following:
					(A)Nunn-Lugar/Cooperative Threat Reduction
			 programs carried out under the Soviet Nuclear Threat Reduction Act of 1991
			 (title II of Public Law 102–228; 22 U.S.C. 2551 note) and the Cooperative
			 Threat Reduction Act of 1993 (title XII of Public Law 103–160; 22 U.S.C. 5951
			 note).
					(B)Ongoing programs and activities of the
			 Department of Energy authorized under subtitle C of title XXXI of division C of
			 the Ronald W. Reagan National Defense Authorization Act for fiscal year 2005
			 (Public Law 108–375).
					(C)Other programs assisting friendly foreign
			 countries in law enforcement, regulatory, and operational capabilities to
			 enhance the potential of such countries in interdicting weapons of mass
			 destruction, related materials and means of delivery, and any dual-use items of
			 proliferation concern.
					(13)While statutory authority exists to assist
			 friendly foreign countries in meeting the threat posed by the proliferation of
			 weapons of mass destruction, related materials and means of delivery, and
			 dual-use items of proliferation concern, mechanisms for coordinating within the
			 executive branch programs and assistance implemented under those authorities
			 should be employed fully in order to ensure the most effective use of United
			 States assistance to train and equip friendly foreign countries to deal with
			 this threat.
				103.Proliferation
			 interdiction support program
				(a)ProgramConsistent with section 583 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2349bb–2), as amended by subsection (c), the
			 President is authorized to carry out a program to provide assistance to
			 friendly foreign countries for proliferation detection and interdiction
			 activities and for developing complementary capabilities.
				(b)Report on
			 existing proliferation detection and interdiction assistance
					(1)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the President shall submit to
			 the Committee on Foreign Relations of the Senate and the Committee on
			 International Relations of the House of Representatives a report on
			 proliferation and interdiction assistance.
					(2)ContentThe report required under paragraph (1)
			 shall—
						(A)specify in detail, including program cost,
			 on a country-by-country basis, the assistance being provided by the Department
			 of State to train and equip personnel in friendly foreign countries in the
			 detection and interdiction of proliferation-related shipments of weapons of
			 mass destruction, related materials and means of delivery, and dual-use items
			 of proliferation concern; and
						(B)specify, on an agency-by-agency basis,
			 funding that is being transferred by the Department of State to other executive
			 agencies to carry out such programs.
						(c)Interdiction
			 assistance amendmentsSection
			 583 of the Foreign Assistance Act of 1961 (22 U.S.C. 2349bb–2) is
			 amended—
					(1)in subsection (a)—
						(A)by striking should ensure
			 that and inserting shall ensure that, beginning in fiscal year
			 2007,;
						(B)by striking expended and
			 inserting obligated; and
						(C)by striking that originate from, and
			 are destined for, other countries and inserting to states and
			 non-state actors of proliferation concern; and
						(2)by adding at the end the following new
			 subsections:
						
							(c)Cooperative
				agreementsIn order to
				promote cooperation regarding the interdiction of weapons of mass destruction
				and related materials and delivery systems, the President is authorized to
				conclude agreements, including reciprocal maritime agreements, with other
				countries to facilitate effective measures to prevent the transportation of
				such items to states and non-state actors of proliferation concern.
							(d)Determination
				and notice to congressThe
				Secretary of State shall notify the Committee on Foreign Relations of the
				Senate and the Committee on International Relations of the House of
				Representatives in writing not more than 30 days after making a determination
				that any friendly country has been determined to be a country eligible for
				priority consideration of any assistance under subsection (b). Such
				determination shall set forth the reasons for such determination, and may be
				submitted in classified and unclassified form, as
				necessary.
							.
					(d)Fiscal year 2007
			 assistanceNot less than
			 1/4 of the amount made available for nonproliferation,
			 anti-terrorism, demining and related programs and activities for fiscal year
			 2007 shall be made available to establish the program under subsection (a),
			 unless otherwise notified for nonproliferation or counterproliferation purposes
			 pursuant to section 634A of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2394–1).
				IICONVENTIONAL ARMS DISARMAMENT
			201.Short
			 titleThis title may be cited
			 as the Conventional Arms Disarmament
			 Act of 2006.
			202.Findings; sense of
			 Congress
				(a)FindingsCongress makes the following
			 findings:
					(1)The global proliferation of man-portable
			 air defense systems (MANPADS) and other conventional weapons, including
			 tactical missile systems, poses a direct threat to the national security of the
			 United States.
					(2)The use of MANPADS and other conventional
			 weapons by terrorists and insurgent groups continues to hamper United States
			 efforts to achieve peace and security in Iraq and Afghanistan.
					(3)The proliferation of conventional weapons,
			 including tactical missile systems, provides many regimes with a means of
			 income and threatens international peace and security.
					(4)The Government Accountability Office has
			 estimated that there are between 500,000 and 750,000 MANPADS in the
			 world.
					(5)Many countries that possess stocks of
			 MANPADS and other conventional weapons, including tactical missile systems, no
			 longer require such weapons for their own security or self defense, but do not
			 possess the means for the elimination or safeguarding of such systems.
					(6)There is currently no single United States
			 program designed to promote efforts in other countries related to conventional
			 arms threat reduction.
					(7)The proliferation of conventional weapons
			 in developing countries that have experienced civil conflict threatens
			 political stability and economic development in those countries and neighboring
			 countries.
					(8)Land mines left over from past conflicts
			 continue to pose a humanitarian threat and a barrier to economic development in
			 many countries around the world.
					(b)Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)where appropriate, the United States
			 Government should provide assistance to countries seeking to secure, remove, or
			 eliminate stocks of MANPADS, other conventional weapons, including tactical
			 missile systems that pose a proliferation threat; and
					(2)given the clear links between global
			 networks of terrorism and networks of the illicit trade in conventional
			 weapons, the United States Government should place consistent, broad, and
			 continued emphasis on combating the proliferation of MANPADS and other
			 conventional weapons, including tactical missile systems, within the broader
			 nonproliferation strategy of the United States.
					203.Statement of
			 policyIt is the policy of the
			 United States to assist the governments of other countries in safeguarding or
			 eliminating stocks of MANPADS and other conventional weapons, including
			 tactical missile systems, that pose a proliferation, local or regional
			 security, or humanitarian threat.
			204.Global program for
			 the safeguarding and elimination of conventional arms
				(a)In
			 GeneralThe Secretary of
			 State is authorized to carry out an accelerated global program to secure,
			 remove, or eliminate stocks of MANPADS, small arms and light weapons,
			 stockpiled munitions, abandoned ordnance, and other conventional weapons,
			 including tactical missile systems (hereafter in this Act referred to as
			 MANPADS and other conventional weapons), as well as related
			 equipment and facilities, that are determined by the Secretary to pose a
			 proliferation threat.
				(b)Program
			 ElementsThe program
			 authorized under subsection (a) may include the following activities:
					(1)Humanitarian demining activities.
					(2)Programs for the elimination or securing of
			 MANPADS.
					(3)Programs for the elimination or securing of
			 other conventional weapons.
					(4)Programs to assist countries in the safe
			 handling and proper storage of MANPADS and other conventional weapons.
					(5)Cooperative programs with the North
			 Atlantic Treaty Organization and other international organizations to assist
			 countries in the safe handling and proper storage or elimination of MANPADS and
			 other conventional weapons.
					(6)The utilization of funds for the
			 elimination or safeguarding of MANPADS and other conventional weapons.
					(7)Programs for the security and safeguarding
			 of MANPADS and other conventional weapons.
					(8)Actions to ensure that equipment and funds,
			 including security upgrades at locations for the storage or disposition of
			 MANPADS and other conventional weapons and related equipment that are
			 determined by the Secretary of State to pose a proliferation threat, continue
			 to be used for authorized purposes.
					205.Report on
			 conventional arms threat reduction
				(a)In
			 GeneralNot later than 180
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the Committees on Foreign Relations and Appropriations of the Senate
			 and the Committees on International Relations and Appropriations of the House
			 of Representatives a report on conventional arms threat reduction.
				(b)ContentThe report required under subsection (a)
			 shall include the following information:
					(1)A description of prior efforts of the
			 Department of State regarding conventional arms threat reduction.
					(2)A description, on a country-by-country
			 basis, of the implementation of a global strategy for the elimination or
			 safeguarding of MANPADS and other conventional weapons, including, to the
			 extent possible, a prioritization of such elimination and safeguarding efforts
			 with respect to the proliferation sensitivity of such weapons in each country
			 and their potential impact on local and regional security.
					(3)An evaluation of the extent to which
			 activities under this title and other United States Government programs are
			 integrated to ensure that the conventional arms threat reduction efforts of the
			 United States are consistent with United States policy and goals in countries
			 receiving assistance through such activities.
					(4)A description of the scope and nature of
			 other complementary United States programs related to conventional arms threat
			 reduction, including tactical missile systems.
					(c)FormThe report required under subsection (a)
			 shall be in unclassified form, but may contain a classified annex.
				IIIGeneral Authorities
			301.Permanent authority
			 for the nonproliferation, anti-terrorism, dimining, and related programs
			 accountThe Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151 et seq.) is amended by adding at the end of part II
			 the following new chapter:
				
					10Authorization for
				nonproliferation, anti-terrorism, demining, and related programs.
						591.Consolidated
				account authorization
							(a)AuthorityThe President is authorized to establish a
				consolidated Nonproliferation, Anti-Terrorism, Demining, and Related Programs
				Account for the purpose of carrying out nonproliferation, anti-terrorism,
				demining, and related programs and activities under—
								(1)chapter 8 of part II of this Act;
								(2)chapter 9 of part II of this Act;
								(3)chapter 6 of part II of this Act and
				section 23 of the Arms Export Control Act (22 U.S.C. 2763) for demining
				activities, clearance of unexploded ordnance, the destruction of small arms and
				light weapons, other conventional weapons, associated ammunition, and related
				activities, except that, notwithstanding any other provision of law, activities
				may be implemented through nongovernmental and international organizations, and
				related activities;
								(4)section 504 of the FREEDOM Support Act (22
				U.S.C. 5854) for programs under the Nonproliferation and Disarmament Fund to
				promote bilateral and multilateral activities relating to nonproliferation and
				disarmament and related activities, notwithstanding any other provision of law,
				including, when in the national security interests of the United States,
				assistance for international organizations and countries other than the
				independent states of the former Soviet Union; and
								(5)section 301 of this
				Act.
								.
			302.Funding allocations
			 for fiscal year 2007
				(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the President for fiscal year 2007
			 $524,430,000 and such sums as may be necessary for each fiscal year thereafter
			 for the consolidated Nonproliferation, Anti-Terrorism, Demining, and Related
			 Programs authorized by section 591 of the Foreign Assistance Act of 1961, as
			 added by section 301, for the purpose of carrying out nonproliferation,
			 anti-terrorism, demining, and related programs and activities.
				(b)Specification of
			 certain amountsOf the amount
			 authorized to be appropriated under subsection (a) for fiscal year 2007, the
			 following amounts are authorized to be appropriated for the following
			 purposes:
					(1)Not less than $95,050,000 to carry out
			 activities under chapter 9 of part II of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2349bb et seq.);
					(2)Not less than $33,600,000 to carry out
			 activities under chapter 6 of part II of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2349bb et seq.), and section 23 of the Arms Export Control Act (22
			 U.S.C. 2763), for clearance of unexploded ordnance, the destruction of small
			 arms and light weapons, MANPADS, and other conventional weapons, including
			 tactical missile systems and associated ammunition, and related activities.
			 Such activities may be implemented through nongovernmental and international
			 organizations notwithstanding any other provision of law.
					(c)Availability of
			 fundsAmounts appropriated
			 under subsection (a) are authorized to remain available until September 30,
			 2008.
				(d)Administrative
			 expensesThere are authorized
			 to be appropriated such sums as may be necessary for administrative expenses
			 related to activities under subsection (b)(2). Such amount shall be in addition
			 to funds otherwise made available for such purposes.
				(e)Amounts in
			 addition to other authorized fundsAmounts authorized to be appropriated under
			 this section and section 301 are in addition to amounts otherwise available for
			 such purposes.
				
	
		1.Short titleThis Act may be cited as the
			 Cooperative Proliferation Detection,
			 Interdiction Assistance, and Conventional Threat Reduction Act of
			 2006.
		IProliferation assistance
			 coordination
			101.Short
			 titleThis title may be cited
			 as the Cooperative Proliferation
			 Detection and Interdiction Assistance Act of 2006.
			102.FindingsCongress makes the following
			 findings:
				(1)On May 31, 2003, at Wawel Royal Castle,
			 Krakow, Poland, the United States and its allies announced a new effort to
			 fight proliferation called the Proliferation Security Initiative. The
			 Proliferation Security Initiative enhances cooperation among states employing
			 legal means to search planes and ships carrying suspect cargo and to seize
			 illegal weapons or missile technologies to keep the world's most destructive
			 weapons away from our shores and out of the hands of our common enemies.
				(2)Since its inception in 2003, more than 70
			 countries have participated in or provided support for the Proliferation
			 Security Initiative.
				(3)The Proliferation Security Initiative has
			 led to the negotiation of bilateral ship boarding agreements designed to
			 facilitate the interdiction of weapons of mass destruction and related
			 materials and means of delivery.
				(4)Security Council Resolution 1540, adopted
			 unanimously by the United Nations Security Council on April 28, 2004, calls on
			 all countries to take cooperative action to prevent trafficking in weapons of
			 mass destruction, related materials, and means of delivery and dual-use items
			 of proliferation concern.
				(5)Security Council Resolution 1540 provides a
			 basis for developing an internationally accepted practice regarding
			 criminalization of the trafficking of weapons of mass destruction, related
			 materials and means of delivery.
				(6)The Report of the United Nations Secretary
			 General's High Level Panel on Threats, Challenges, and Change, dated September
			 23, 2003, found that [r]ecent experience of the activities of the A.Q.
			 Khan network has demonstrated the need for and the value of measures taken to
			 interdict the illicit and clandestine trade in components for nuclear
			 programs.
				(7)The Report also welcomes the
			 voluntary Proliferation Security Initiative, under which more and more states
			 are cooperating to prevent illicit trafficking in nuclear, biological, and
			 chemical weapons.
				(8)There have been a number of air, land, and
			 sea interdiction training exercises conducted under the Proliferation Security
			 Initiative.
				(9)The United States provides foreign
			 assistance to many countries participating in the Proliferation Security
			 Initiative, including the following types of assistance:
					(A)International narcotics control under
			 chapter 8 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2291 et
			 seq.).
					(B)Border control assistance under section
			 499C of the Foreign Assistance Act of 1961 (22 U.S.C. 2296c).
					(C)Military assistance, education, and
			 training under chapters 2, 3, and 5 of part II of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2291 et seq.).
					(D)Antiterrorism assistance under chapter 8 of
			 part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2291 et seq.).
					(E)Nonproliferation and export control
			 assistance under chapter 9 of part II of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2934bb et seq.).
					(F)Activities carried out under sections 503
			 and 504 of the FREEDOM Support Act (22 U.S.C. 5853 and 5854).
					(10)Many countries participating in the
			 Proliferation Security Initiative also are provided defense articles and
			 services and foreign military sales under the Arms Export Control Act (22
			 U.S.C. 2751 et seq.), a purpose of which, as specified in section 4 of the Act
			 (22 U.S.C. 2754), is to prevent or hinder the proliferation of weapons of mass
			 destruction and the means of delivering such weapons.
				(11)Congress has specifically authorized the
			 President to provide countries with proliferation interdiction assistance under
			 chapter 9 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2394bb et
			 seq.), which provides that—
					(A)the President should ensure that not less
			 than 1/4 of the assistance provided under such chapter is
			 expended for the purpose of enhancing the capabilities of friendly countries to
			 detect and interdict proliferation-related shipments of cargo that originate
			 from, and are destined for, other countries; and
					(B)priority should be given to any friendly
			 country that has been determined by the Secretary of State to be a country
			 frequently transited by proliferation-related shipments of cargo.
					(12)Many executive agencies and departments
			 currently furnish assistance to nations participating in the Proliferation
			 Security Initiative, including the following:
					(A)Nunn-Lugar/Cooperative Threat Reduction
			 programs carried out under the Soviet Nuclear Threat Reduction Act of 1991
			 (title II of Public Law 102–228; 22 U.S.C. 2551 note) and the Cooperative
			 Threat Reduction Act of 1993 (title XII of Public Law 103–160; 22 U.S.C. 5951
			 note).
					(B)Ongoing programs and activities of the
			 Department of Energy authorized under subtitle C of title XXXI of division C of
			 the Ronald W. Reagan National Defense Authorization Act for fiscal year 2005
			 (Public Law 108–375).
					(C)Other programs assisting friendly foreign
			 countries in law enforcement, regulatory, and operational capabilities to
			 enhance the potential of such countries in interdicting weapons of mass
			 destruction, related materials and means of delivery, and any dual-use items of
			 proliferation concern.
					(13)While statutory authority exists to assist
			 friendly foreign countries in meeting the threat posed by the proliferation of
			 weapons of mass destruction, related materials and means of delivery, and
			 dual-use items of proliferation concern, mechanisms for coordinating within the
			 executive branch programs and assistance implemented under those authorities
			 should be employed fully in order to ensure the most effective use of United
			 States assistance to train and equip friendly foreign countries to deal with
			 this threat.
				103.Proliferation
			 interdiction support program
				(a)ProgramConsistent with section 583 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2349bb–2), as amended by subsection (c), the
			 President is authorized to carry out a program to provide assistance to
			 friendly foreign countries for proliferation detection and interdiction
			 activities and for developing complementary capabilities.
				(b)Report on existing
			 proliferation detection and interdiction assistance
					(1)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the President shall submit to
			 the Committee on Foreign Relations of the Senate and the Committee on
			 International Relations of the House of Representatives a report on
			 proliferation and interdiction assistance.
					(2)ContentThe report required under paragraph (1)
			 shall—
						(A)specify in detail, including program cost,
			 on a country-by-country basis, the assistance being provided by the Department
			 of State to train and equip personnel in friendly foreign countries in the
			 detection and interdiction of proliferation-related shipments of weapons of
			 mass destruction, related materials and means of delivery, and dual-use items
			 of proliferation concern; and
						(B)specify, on an agency-by-agency basis,
			 funding that is being transferred by the Department of State to other executive
			 agencies to carry out such programs.
						(c)Interdiction assistance
			 amendmentsSection 583 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2349bb–2) is amended—
					(1)in subsection (a)—
						(A)by striking should ensure
			 that and inserting shall ensure that, beginning in fiscal year
			 2007,;
						(B)by striking expended and
			 inserting obligated; and
						(C)by striking that originate from, and
			 are destined for, other countries and inserting to non-state
			 actors and states of proliferation concern; and
						(2)by adding at the end the following new
			 subsections:
						
							(c)Cooperative
				agreementsIn order to
				promote cooperation regarding the interdiction of weapons of mass destruction
				and related materials and delivery systems, the President is authorized to
				conclude agreements, including reciprocal maritime agreements, with other
				countries to facilitate effective measures to prevent the transportation of
				such items to non-state actors and states of proliferation concern.
							(d)Determination and
				notice to congressThe
				Secretary of State shall notify the Committee on Foreign Relations of the
				Senate and the Committee on International Relations of the House of
				Representatives in writing not more than 30 days after making a determination
				that any friendly country has been determined to be a country eligible for
				priority consideration of any assistance under subsection (a). Such
				determination shall set forth the reasons for such determination, and may be
				submitted in classified and unclassified form, as
				necessary.
							.
					(d)Fiscal year 2007
			 assistanceNot less than
			 1/4 of the amount made available for nonproliferation,
			 anti-terrorism, demining and related programs and activities for fiscal year
			 2007 shall be made available to establish the program under subsection (a),
			 unless otherwise notified for nonproliferation or counterproliferation purposes
			 pursuant to section 634A of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2394–1).
				IICONVENTIONAL ARMS DISARMAMENT
			201.Short
			 titleThis title may be cited
			 as the Conventional Arms Disarmament
			 Act of 2006.
			202.Findings; sense of
			 Congress
				(a)FindingsCongress makes the following
			 findings:
					(1)The global proliferation of man-portable
			 air defense systems (MANPADS) and other conventional weapons, including
			 tactical missile systems, poses a direct threat to the national security of the
			 United States.
					(2)The use of MANPADS and other conventional
			 weapons by terrorists and insurgent groups continues to hamper United States
			 efforts to achieve peace and security in Iraq and Afghanistan.
					(3)The proliferation of conventional weapons,
			 including tactical missile systems, provides many regimes with a means of
			 income and threatens international peace and security.
					(4)The Government Accountability Office has
			 estimated that there are between 500,000 and 750,000 MANPADS in the
			 world.
					(5)Many countries that possess stocks of
			 MANPADS and other conventional weapons, including tactical missile systems, no
			 longer require such weapons for their own security or self defense, but do not
			 possess the means for the elimination or safeguarding of such systems.
					(6)There is currently no single United States
			 program designed to promote efforts in other countries related to conventional
			 arms threat reduction.
					(7)The proliferation of conventional weapons
			 in developing countries that have experienced civil conflict threatens
			 political stability and economic development in those countries and neighboring
			 countries.
					(8)Land mines left over from past conflicts
			 continue to pose a humanitarian threat and a barrier to economic development in
			 many countries around the world.
					(b)Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)where appropriate, the United States
			 Government should provide assistance to countries seeking to secure, remove, or
			 eliminate stocks of MANPADS and other conventional weapons, including tactical
			 missile systems that pose a proliferation threat; and
					(2)given the clear links between global
			 networks of terrorism and networks of the illicit trade in conventional
			 weapons, the United States Government should place consistent, broad, and
			 continued emphasis on combating the proliferation of MANPADS and other
			 conventional weapons, including tactical missile systems, within the broader
			 nonproliferation strategy of the United States.
					203.Statement of
			 policyIt is the policy of the
			 United States to assist the governments of other countries in safeguarding or
			 eliminating stocks of MANPADS and other conventional weapons, including
			 tactical missile systems, that pose a proliferation, local or regional
			 security, or humanitarian threat.
			204.Global program for
			 the safeguarding and elimination of conventional arms
				(a)In
			 GeneralThe Secretary of
			 State is authorized to carry out an accelerated global program to secure,
			 remove, or eliminate stocks of MANPADS, small arms and light weapons,
			 stockpiled munitions, abandoned ordnance, and other conventional weapons,
			 including tactical missile systems (hereafter in this Act referred to as
			 MANPADS and other conventional weapons), as well as related
			 equipment and facilities, that are determined by the Secretary to pose a
			 proliferation threat.
				(b)Program
			 ElementsThe program
			 authorized under subsection (a) may include the following activities:
					(1)Humanitarian demining activities.
					(2)Programs for the elimination or securing of
			 MANPADS.
					(3)Programs for the elimination or securing of
			 other conventional weapons.
					(4)Programs to assist countries in the safe
			 handling and proper storage of MANPADS and other conventional weapons.
					(5)Cooperative programs with the North
			 Atlantic Treaty Organization and other international organizations to assist
			 countries in the safe handling and proper storage or elimination of MANPADS and
			 other conventional weapons.
					(6)The utilization of funds for the
			 elimination or safeguarding of MANPADS and other conventional weapons.
					(7)Programs for the security and safeguarding
			 of MANPADS and other conventional weapons.
					(8)Actions to ensure that equipment and funds,
			 including security upgrades at locations for the storage or disposition of
			 MANPADS and other conventional weapons and related equipment that are
			 determined by the Secretary of State to pose a proliferation threat, continue
			 to be used for authorized purposes.
					205.Report on
			 conventional arms threat reduction
				(a)In
			 GeneralNot later than 180
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the Committees on Foreign Relations and Appropriations of the Senate
			 and the Committees on International Relations and Appropriations of the House
			 of Representatives a report on conventional arms threat reduction.
				(b)ContentThe report required under subsection (a)
			 shall include the following information:
					(1)A description of prior efforts of the
			 Department of State regarding conventional arms threat reduction.
					(2)A description, on a country-by-country
			 basis, of the implementation of a global strategy for the elimination or
			 safeguarding of MANPADS and other conventional weapons, including, to the
			 extent possible, a prioritization of such elimination and safeguarding efforts
			 with respect to the proliferation sensitivity of such weapons in each country
			 and their potential impact on local and regional security.
					(3)An evaluation of the extent to which
			 activities under this title and other United States Government programs are
			 integrated to ensure that the conventional arms threat reduction efforts of the
			 United States are consistent with United States policy and goals in countries
			 receiving assistance through such activities.
					(4)A description of the scope and nature of
			 other complementary United States programs related to conventional arms threat
			 reduction, including tactical missile systems.
					(c)FormThe report required under subsection (a)
			 shall be in unclassified form, but may contain a classified annex.
				IIIGeneral Authorities
			301.Permanent authority
			 for the nonproliferation, anti-terrorism, demining, and related programs
			 accountThe Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151 et seq.) is amended by adding at the end of part II
			 the following new chapter:
				
					10Authorization for
				nonproliferation, anti-terrorism, demining, and related programs.
						591.Consolidated account
				authorization
							(a)AuthorityThe President is authorized to establish a
				consolidated Nonproliferation, Anti-Terrorism, Demining, and Related Programs
				Account for the purpose of carrying out nonproliferation, anti-terrorism,
				demining, and related programs and activities under—
								(1)chapter 8 of part II of this Act;
								(2)chapter 9 of part II of this Act;
								(3)chapter 6 of part II of this Act and
				section 23 of the Arms Export Control Act (22 U.S.C. 2763) for demining
				activities, clearance of unexploded ordnance, the destruction of small arms and
				light weapons, other conventional weapons, associated ammunition, and related
				activities, notwithstanding any other provision of law, except that activities
				may be implemented through nongovernmental and international organizations, and
				related activities;
								(4)section 504 of the FREEDOM Support Act (22
				U.S.C. 5854) for programs under the Nonproliferation and Disarmament Fund to
				promote bilateral and multilateral activities relating to nonproliferation and
				disarmament and related activities, notwithstanding any other provision of law,
				including, when in the national security interests of the United States,
				assistance for international organizations and countries other than the
				independent states of the former Soviet Union; and
								(5)section 301 of this
				Act.
								.
			302.Funding allocations
			 for fiscal year 2007
				(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the President for fiscal year 2007
			 $524,430,000 and such sums as may be necessary for each fiscal year thereafter
			 for the consolidated Nonproliferation, Anti-Terrorism, Demining, and Related
			 Programs authorized by section 591 of the Foreign Assistance Act of 1961, as
			 added by section 301, for the purpose of carrying out nonproliferation,
			 anti-terrorism, demining, and related programs and activities.
				(b)Specification of
			 certain amountsOf the amount
			 authorized to be appropriated under subsection (a) for fiscal year 2007, the
			 following amounts are authorized to be appropriated for the following
			 purposes:
					(1)Not less than $95,050,000 to carry out
			 activities under chapter 9 of part II of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2349bb et seq.);
					(2)Not less than $33,600,000 to carry out
			 activities under chapter 6 of part II of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2349bb et seq.), and section 23 of the Arms Export Control Act (22
			 U.S.C. 2763), for clearance of unexploded ordnance, the destruction of small
			 arms and light weapons, MANPADS, and other conventional weapons, including
			 tactical missile systems and associated ammunition, and related activities.
			 Such activities may be implemented through nongovernmental and international
			 organizations notwithstanding any other provision of law.
					(c)Availability of
			 fundsAmounts appropriated
			 under subsection (a) are authorized to remain available until September 30,
			 2008.
				(d)Administrative
			 expensesThere are authorized
			 to be appropriated such sums as may be necessary for administrative expenses
			 related to activities under subsection (b)(2). Such amount shall be in addition
			 to funds otherwise made available for such purposes.
				(e)Amounts in addition to
			 other authorized fundsAmounts authorized to be appropriated under
			 this section and section 301 are in addition to amounts otherwise available for
			 such purposes.
				
	
		May 25, 2006
		Reported with an amendment
	
